March 27, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   GIOVANNY VASQUEZ, SUBSTITUTE TRUSTEE OF THE BEATRICE
          RAMON 2007 IRREVOCABLE TRUST, Appellant

NO. 14-12-01115-CV                          V.

                RELIASTAR LIFE INSURANCE CO., Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of Appellee, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order Appellant to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.